Title: From George Washington to Israel Shreve, 28 December 1780
From: Washington, George
To: Shreve, Israel


                        
                            Sir
                            Head Quarters New Windsor 28th Decemr 1780
                        
                        You will be pleased to put a Captain with a full Company in readiness to march to Wyoming to relieve the
                            Garrison at present there. If you have not already sent up to Newburg for the Cloathing of the Brigade, you will do it
                            immediately and by the time the Cloathing gets down and the Men are ready, I will forward orders for the Captain who is to
                            go upon the command—You will let me know the name of the Officer appointed. I am &c.

                    